Bell, Chief Judge.
Defendant was convicted of burglary. Held:
1. Defendant’s motion for continuance was denied at the commencement of his trial. Counsel for defendant asserted as grounds that he had been unable to locate certain witnesses for defense due to his recent appointment as counsel. Although given an opportunity by the court to do so, no showing was made as to when defendant expected to locate and have them present at some future time and what facts he expécted to prove by these witnesses. The refusal to grant a continuance will not be disturbed on appeal unless it clearly appears that the trial judge abused his discretion. Dutton v. State, 228 Ga. 850, 851 (2) (188 SE2d 794). No abuse of discretion has been shown.
2. Defendant’s motion for a new trialbased on newly-discovered evidence was denied. The newly-discovered evidence consists of affidavits of three individuals who state that after the trial two of the state’s witnesses admitted to the affiants that they, the witnesses, had given false testimony implicating defendant in the crime charged. The only effect of these affidavits would be to impeach the credibility of the witnesses which does not constitute newly-discovered evidence authorizing a new trial. Wanzer v. State, 235 Ga. 226 (219 SE2d 96).

Judgment affirmed.


Shulman and Birdsong, JJ., concur.